Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 1 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 2 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 3 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 4 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 5 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 6 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 7 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 8 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 9 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 10 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 11 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 12 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 13 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 14 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 15 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 16 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 17 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 18 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 19 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 20 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 21 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 22 of 24
Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 23 of 24
                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                              No. 5:09-CR-00216-FL-8
                               No. 5:15-CF-523-FL

 ZIYAD YAGHI                                )
                                            )
             Petitioner,                    )
                                            )
                    v.                      )      CERTIFICATE OF SERVICE
                                            )
 UNITED STATES OF AMERICA,                  )
                                            )
             Respondent.                    )


      This is to certify that I have this 19th day of April 2019, served a copy of the

foregoing redacted unclassified version of the classified order denying petitioner's

motion (DE 2207) to vacate, set aside, or correct his sentence upon the defendant by

mailing a copy of the same via the United States Postal Service to:

      Ziyad Yaghi, Register Number 51771-056
      FCI Ray Brook
      Federal Correctional Institution
      P.O. Box 900
      Ray Brook, NY 12977


                                        ROBERT J. HIGDON, JR.
                                        United States Attorney

                                  By: /s/ Jason M. Kellhofer
                                      JASON M. KELLHOFER
                                      Assistant United States Attorney
                                      United States Attorney=s Office
                                      310 New Bern Avenue, Suite 800
                                      Raleigh, NC 27601
                                      Ph: 919-856-4530;Fax: 919-856-4487
                                      Email: jason.kellhofer@usdoj.gov
                                      OH Bar # 0074736



       Case 5:09-cr-00216-FL Document 2314 Filed 04/22/19 Page 24 of 24
